Exhibit 10.4
AMENDMENT NO. 1 TO WARRANTS TO PURCHASE
SHARES OF COMMON STOCK
OF
GRUBB & ELLIS COMPANY.
AMENDMENT NO. 1 (this “Amendment”), dated July 22, 2011, to the Warrants to
Purchase Shares of Common Stock of Grubb & Ellis Company, dated: April 15, 2011;
April 30, 2011; May 31, 2011; and June 30, 2011 (the “Warrants”), issued by
Grubb & Ellis Company, a Delaware corporation (together with its successors and
assigns, the “Issuer”), to CDCF II GNE Holding, LLC, (“CDCF”)
WHEREAS, the Issuer issued the Warrants pursuant to a Credit Agreement, dated
April 15, 2011(as amended, the “Credit Agreement”), among the Issuer, a
subsidiary of the Issuer as borrower, several lenders, and ColFin GNE Loan
Funding, LLC, as administrative agent;
WHEREAS, Issuer and CDCF desire to amend the Warrants as set forth below
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the undersigned hereby agree as follows:
1. Defined Terms; Interpretation; Etc. Capitalized terms used but not defined in
this Amendment shall have the meanings given to them in the Warrants.
2. Amendments to Warrants. Effective as of the date hereof, each Warrant is
hereby amended as follows:
Section 2(a) of each Warrant is hereby amended by deleting the reference to “One
Dollar and Ten Cents ($1.10)” and replacing it with “Seventy-One Cents ($0.71).”
3. Most Favored Nation. The following shall be in effect for so long as any
Obligation (as defined in the Credit Agreement) is outstanding:
In addition to any adjustments provided in Section 7 of the Warrants, if in
connection with any financing arrangement, the Issuer, its Affiliates or any
subsidiary of the Issuer issues any Options, or other equity linked securities
to purchase common stock of the Issuer or any subsidiary of the Issuer, with an
exercise condition that is based on a share price that is lower than the Trigger
Price of the Warrants, then the Trigger Price shall be adjusted downward (but
not upward) to such lower price without any further action on the part of any
party.
In addition to any adjustments provided in Section 7 of the Warrants, to the
extent that the Issuer, its Affiliates or any subsidiary of the Issuer issues
any equity linked security or arrangement other than an Option in connection
with a financing arrangement, the Trigger Price shall be equitably adjusted
downward as is necessary to provide the Holders the result set forth above.

 

 



--------------------------------------------------------------------------------



 



4. Amendment and Waiver. Except as expressly set forth herein, this Amendment
shall not alter, modify, amend or in any way affect any of the terms,
obligations, covenants or agreements contained in the Warrant, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. This Amendment shall apply and be effective only following the Effective
Date and only with respect to the provisions of the Warrant specifically
referred to herein. After the Effective Date, any reference in any document to
the Warrant shall mean the Warrant as amended by this Amendment, and this
Amendment and the Warrant shall be read together and construed as a single
instrument.
5. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the conflicts of laws principals thereof that would require the
application of another state’s laws.
6. Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Amendment, but this Amendment shall be construed as if such unenforceable
provision had never been contained herein.
7. Headings. The headings of the Sections of this Amendment are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Amendment.
(Remainder of Page Intentionally Left Blank)

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

            GRUBB AND ELLIS COMPANY
      By:   /s/ Thomas P. D’Arcy       Name:   Thomas P. D’Arcy       Title:  
President and Chief Executive Officer   

            By: CDCF II GNE Holding, LLC
      By:   /s/ Mark M. Hedstrom       Name:   Mark M. Hedstrom        Title:  
Vice President   

[Signature Page to Warrant Amendment]

 

